UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-1140



THOMAS H. MEEKER,

                                             Plaintiff - Appellant,

          versus

USAIR, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. H. Brent McKnight, Magis-
trate Judge. (CA-94-216-3-MCK)


Submitted:   July 25, 1996                 Decided:   August 7, 1996


Before LUTTIG and MOTZ, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Thomas H. Meeker, Appellant Pro Se. David Betts Hamilton, Amy
Yager Jenkins, PETREE STOCKTON, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the magistrate judge's order granting

Defendant's motion for summary judgment in this employment discrim-

ination action. See 28 U.S.C.A. § 636(c) (West 1993). We have
reviewed the record and the magistrate judge's opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the

magistrate judge. Meeker v. USAIR, Inc., No. CA-94-216-3-MCK

(W.D.N.C. Jan. 2, 1996). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2